Citation Nr: 9923417	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) December 1994 rating decision which 
declined to reopen the previously disallowed and unappealed 
claim of service connection for hypertension.

By May 1999 determination, the RO found that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for hypertension; the claim was reopened 
and denied on the merits (see May 1999 supplemental statement 
of the case).  In accord with Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), the Board must 
on its own conduct an independent review of the matter of 
whether new and material evidence has been submitted in 
support of a claim.  

In a July 1995 letter to the RO, the veteran requested a 
personal hearing before an RO hearing officer.  A September 
13, 1995 report of contact with the veteran indicates that he 
wished to cancel his hearing request.  In view of the 
foregoing, the Board is satisfied that he no longer desires 
to appear at a personal hearing on appeal and his request for 
same is considered to have been effectively withdrawn.  


FINDINGS OF FACT

1.  Service connection for hypertension was denied by June 
1983 RO rating decision; no timely appeal therefrom was 
perfected by or on behalf of the veteran.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim of service connection for 
hypertension since the June 1983 RO rating decision is new, 
relevant and probative of the issue at hand.  

3.  The evidence of record indicates that the veteran's 
hypertension may possibly be linked to his service-connected 
nephric disability.



CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1983 RO rating decision 
denying service connection for hypertension is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).

2.  The claim of service connection for hypertension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hypertension was initially denied by 
June 1983 RO rating decisions finding that the disability was 
not evident during active service or within one year 
thereafter.  The veteran was notified of that decision and 
his appeal rights; he filed a notice of disagreement in 
February 1984, and a statement of the case was issued and 
mailed to his address of record in March 1984; no timely 
substantive appeal was filed.  See 38 U.S.C.A. § 4005 (now 
38 U.S.C.A. § 7105); 38 C.F.R. § 19.153 (now 38 C.F.R. 
§ 20.1103).  Accordingly, the June 1983 RO rating decision 
denying service connection for hypertension became final and 
is not subject to revision on the same factual basis, but may 
be reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett, 83 F.3d at 1383-84, aff'd, 83 F.3d 
1380.  See also Winters, 12 Vet. App. at 206.  In addressing 
whether new and material evidence has been submitted, the 
Board must review the evidence before VA at the time of the 
prior decision, identify any additional evidence now before 
VA, and determine whether that additional evidence is both 
new and material.  If so, then the claim will be reopened.  
If not, that is where the analysis must end as the Board 
lacks jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO rating decision in June 1983.  Evidence of record at the 
time of the June 1983 rating decision included the veteran's 
service medical record; such records do not reveal any 
reports or findings indicative of the presence of 
hypertension or any early manifestations associated 
therewith, but they show that he received extensive medical 
treatment (including surgery) associated with an injury to 
his left kidney (service connection for "left pyeloplasty 
for upper pelvic junction obstruction" was consequently 
granted by RO rating decision in March 1970; a noncompensable 
evaluation was assigned in March 1970, and the disability has 
been so rated since that time).

No pertinent report or clinical findings regarding 
hypertension or other cardiovascular diseases were indicated 
on VA medical examination in January 1970.

VA outpatient treatment records from March to April 1983 
reveal treatment associated with the veteran's renal 
disability and include a clinical finding of hypertension.

Evidence submitted since the June 1983 RO rating decision 
denying service connection for hypertension consists of 
numerous VA and private clinical records, examination 
reports, and medical opinions with regard to the etiology of 
the veteran's hypertension and its possible relationship to 
his service-connected nephritic disability (dated from March 
1983 to March 1998).  Although the numerous medical examiners 
(specializing in a variety of medical fields such as 
cardiovascular diseases, nephrology, neurology, and internal 
medicine) do not appear to have had the benefit of reviewing 
the veteran's claims file and his pertinent medical history 
documented therein in conjunction with their evaluations and 
opinions, at least some of them have expressed a view 
regarding the possible origins of his hypertension.  

In November 1995, D. T. Rogers, M.D., suggested that it was 
medically probable that the veteran's hypertension developed 
as a result of his left kidney disability (which continued to 
be clinically identifiable at the time of the November 1995 
letter), and that there was no sign of any other reason for 
his high blood pressure; he reported that it was "certainly 
well-described medically that kidney or renal problems are a 
common cause for hypertension or high blood pressure."  

Also in November 1995, J. Berman, M.D., indicated that it was 
impossible for him to state that the veteran's hypertension 
was not related to his renal disease and that, based on the 
timing of the reported onset of hypertension and treatment of 
the renal disease, it is possible that his hypertension is 
related to his renal problems.

In August 1997, a VA cardiologist (who examined the veteran 
and reviewed his pertinent medical history as related to him 
by the veteran) suggested that the veteran has a long-
standing history of hypertension, and that it is probably 
secondary to his ureteral stenosis.

Finally, in March 1998, a VA nephrologist examined the 
veteran, opining that there was no evidence of previous 
kidney injury, that hypertension is not related to a renal 
cause, and that, in the past, secondary causes for 
hypertension had been considered but all tests so far were 
non-supportive.

Based on the foregoing, the Board concludes that the newly 
submitted evidence, the highlights of which were discussed 
above, is material to a reopening of the veteran's service 
connection claim in that it includes medical opinions that 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Given the nature of the veteran's 
claim, the Board finds that there is new and material 
evidence sufficient to reopen the claim of service connection 
for hypertension.  In view of the foregoing, the Board will 
review the claim de novo.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be allowed on a presumptive basis 
for cardiovascular-renal diseases, including hypertension, if 
the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  

A review of the record indicates that the veteran's claim of 
service connection for hypertension is well grounded.  
38 U.S.C.A. § 5107(a).  This finding is based on service 
medical records showing extensive treatment, including 
surgery, associated with a his left kidney injury.  Although 
hypertension was not evident at any time during active 
service or for many years thereafter, several physicians 
opined in the recent years, as discussed above, that his 
hypertension may possibly be related to or may have developed 
as a result of his service-connected left pyeloplasty for 
upper pelvic junction obstruction.  Although the physicians 
who opined that the two disabilities may be related do not 
appear to have had the benefit of reviewing the veteran's 
claims file and the medical history documented therein in 
conjunction with their evaluations and opinions (and they 
appear to have reached their medical conclusions based on 
contemporaneous evaluations and a history related to them 
entirely by the veteran), a medical opinion by a qualified 
professional is sufficient to render a service connection 
claim well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).


ORDER

New and material evidence having been presented in support of 
the claim of service connection for hypertension, the claim 
is reopened.

REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Although numerous VA and private physicians have examined the 
veteran in recent years, and at least some of them have 
expressed an opinion regarding the etiology of the veteran's 
hypertension, as indicated above, it appears that the 
physicians who did provide an opinion with regard to the 
etiology of such disability did not have an opportunity to 
review the entire claims file in conjunction with their 
evaluations.  A thorough review of the record also reflects 
that the available opinions are not in agreement with each 
other as to the likely etiology and time of the onset of the 
veteran's hypertension.  Thus, the Board believes that 
clarification should be sought, including a thorough review 
the veteran's entire claims file, to determine the nature and 
etiology of any hypertension which may now be present.  See 
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

A review of the record reveals that the RO has attempted to 
obtain a supplemental medical opinion with regard to the 
etiology of the veteran's hypertension, one based on a 
thorough review of the pertinent evidence in the claims file 
(see RO medical opinion requests dated January 16, July 17, 
and July 20, 1998).  However, such opinion has not been 
provided to date.

In view of the foregoing, the claim of service connection for 
hypertension is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for hypertension or any other 
cardiovascular diseases since service.  
After any necessary information and 
authorizations are obtained from the 
veteran, any such pertinent records of 
treatment, VA or private, inpatient or 
outpatient (not already of record) 
should be obtained and incorporated into 
the claims folder.  

2.  Thereafter, the RO should forward 
the veteran's complete claims file to 
the VA nephrologist and cardiologist who 
performed the March 1998 and August 1997 
medical examination, respectively, if 
available, (otherwise to another VA 
physician) for clarification of the 
etiology of any hypertension which may 
now be present.  The entire claims file 
must be made available to the examiner 
for review in conjunction with the 
evaluation.  The evaluation report 
should reflect a review of the claims 
file and include a complete rationale 
for all opinions expressed.  The 
examiner should be requested to express 
an opinion whether it is as likely as 
not that any hypertension now present 
had its onset in service, i.e. whether 
any pertinent disability now evident is 
related to, was initially manifested in, 
or is etiologically related to the 
veteran's service-connected residuals of 
left pyeloplasty for upper pelvic 
junction obstruction.  If the etiology 
of his hypertension cannot be 
determined, the examiner should so state 
for the record.

3.  The RO should carefully review the 
evaluation report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals





